NO. 07-07-0419-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

JANUARY 11, 2008

______________________________


RICHARD HARLAN CHAPMAN, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
 

_________________________________

FROM THE 31ST DISTRICT COURT OF WHEELER COUNTY;

NO. 4078; HONORABLE STEVE EMMERT, JUDGE

_______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.
ABATEMENT AND REMAND
          Pursuant to a guilty plea, Appellant, Richard Harlan Chapman, was convicted by the
trial court of possession of marihuana in an amount of 2,000 pounds or less but more than
50 pounds.  Punishment was assessed at sixteen years confinement and a $10,000 fine. 
The clerk’s record filed on January 4, 2008, contains the Trial Court’s Certification of
Defendant’s Right of Appeal.  However, the form does not comply with Rule 25.2(d) of the
Texas Rules of Appellate Procedure nor is it signed by Appellant as required by the Rule.

          Consequently, we abate this appeal and remand the cause to the trial court for
further proceedings.  Upon remand, the trial court shall utilize whatever means necessary
to secure a Certification of Defendant’s Right of Appeal in compliance with Rule 25.2(d).
 
Once properly executed, the certification shall be included in a supplemental clerk’s record
and filed with this Court on or before January 31, 2008.
          It is so ordered.
                                                                           Per Curiam
Do not publish.